FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 16-0333
                                                 §
 CHARLES L. HARRELL AND                          §
                                                                             Karnes County,
 HOLLIS R. HARRELL                               §
 v.                                              §
                                                                                 4th District.
 PETER J. DRAGON                                 §
                                                 §



                                                                                 July 22, 2016

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioners, CHARLES L. HARRELL AND HOLLIS R.
 HARRELL, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 1st day of September, 2016.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk